4:18-cv-03138-RGK-PRSE Doc # 110 Filed: 09/21/20 Page 1 of 1 - Page ID # 1652




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JAMES COTTON,                                               4:18CV3138

                    Plaintiff,
                                                              ORDER
       vs.

WADE STEPHENSJR., and
RAMON ESTEVEZ,

                    Defendants.


       IT IS ORDERED that Plaintiff’s motion for extension of time (filing 108) is
granted. Plaintiff shall have an additional 10 days, until Friday, September 25, 2020,
to respond to Defendants’ motion for summary judgment (filing 75).

      Dated this 21st day of September, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
